DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1, 8, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley et al.
Hartley discloses a for producing a musical instrument string  comprising one or more layers of wire(s) and/or band(s) wound around a core (202; paragraph 10), in which the method comprises: carrying out a flexing process on the musical instrument string (100) while the musical instrument string (100) is clamped between two fixed points (PI, P2) (paragraph 0017) or with a predefined constant pull force or a variable pull force in the longitudinal direction of the musical instrument string to keep the string taut, during the production as an integrated part of the production or winding process or after winding the last layer on the musical instrument string (figure 6), but preferably before grinding of the surface of the musical instrument string (100), for artificial playing in the musical instrument string (100), wherein the flexing process comprises applying a defined force on the musical instrument string (100) in a direction transversal to the musical instrument string (Figure 3, paragraphs 24-29); the method comprising: placing a core (202) along a path,  rotating the core (202) around its central axis and helically winding one or more layers (paragraph 006, 008) of wire(s) and/or band(s) on top of the core to create the musical instrument string; the flexing comprising applying a defined force on the musical instrument string  in a direction transversal to the musical instrument string (figures 2 .

4.	Claims 2-7, 10-16, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837